2010 progress report on Croatia (debate)
- The next item is the Council and Commission statements on the 2010 progress report on Croatia.
Yesterday I met with the Croatian Prime Minister, and I was accompanied by two representatives of key institutions of ours; Mr Swoboda, the rapporteur, and Mr Hökmark, the head of our permanent delegation to Croatia. We discussed the subject of Croatia's progress on its path towards the European Union. I am extremely pleased that today we can discuss the status of the negotiations and the outlook for Croatia's future in the European Union directly, with all our fellow Members present. I am also pleased that Commissioner Füle, who is responsible for our neighbourhood policy, is present in the Chamber. I would now like Mr Martonyi to take the floor on behalf of the Council. Mr Martonyi and the Hungarian Presidency attach a great deal of importance to enlarging the EU to include Croatia, and this is therefore an important item on the Hungarian Presidency's agenda. Please take the floor, Mr Martonyi.
President-in-Office of the Council. - Mr President, on behalf of the Presidency of the European Union, may I say that it is a particular pleasure for me to address the plenary sitting of the European Parliament today.
This meeting provides a timely opportunity to review progress on Croatia's accession process and present the Hungarian Presidency's plans for this first semester of the year.
First and foremost, I would like to welcome Parliament's active engagement with the enlargement process, and its constructive contribution to the general debate on enlargement and on Croatia's accession process in particular.
As we have underlined several times, enlargement reinforces peace, democracy and stability in Europe, serves the European Union's strategic interests and helps the EU to better achieve its policy objectives in important areas which are key to economic recovery and sustainable growth.
Enlargement is a key driver for political and economic reform. It moves forward at a pace which is largely determined by the candidate country's respect of the Copenhagen criteria and its capacity to take on the obligations of membership.
Enlargement is one of the main priorities of our Presidency, and our work during this semester will be to advance the policy in line with the renewed consensus on enlargement adopted by the European Council in December 2006, as well as with the Council conclusions of 14 December 2010, which have been endorsed by the European Council.
With regard to Croatia, conclusion of the accession negotiations, as stated in the conclusions of the European Council, is within reach, and our goal is to conclude the negotiations by the end of the Hungarian Presidency - provided of course that Croatia completes the remaining benchmarks for closing the negotiating chapters.
We would also like to finalise the accession treaty as far as possible, thereby paving the way to Croatia's accession to the EU which we look forward to. Therefore, as highlighted in your resolution, this semester will be crucial for Croatia's negotiating process.
Let me now speak very briefly about the outstanding issues. So far, since the start of negotiations, 34 of the 35 chapters have been opened for negotiation, of which 28 have been provisionally closed.
We are therefore very close to the conclusion of the negotiations. However, we still have to close a couple of difficult chapters such as competition, agriculture and rural development, fisheries, regional policy and coordination of structural instruments, the judiciary and fundamental rights, and financial and budgetary provisions, some of them of course with budgetary implications.
In the Council conclusions on Croatia adopted last December, we highlighted key issues that require further work in these areas. You have been informed of them. We would also like to underline some points which are duly reflected in your resolution.
The Council has noted that encouraging progress has been made by Croatia in many areas, including the rule of law and the fight against high-level corruption. At the same time, it is clear that further efforts are required. These concern judicial independence and efficiency and the fight against corruption at all levels.
The Council also encouraged Croatia to step up its efforts to fulfil the remaining benchmarks, including the building of convincing track records, in particular as regards competition policy, as well as the judiciary and fundamental rights.
In this regard, let me underline the importance we attach to the monitoring process in the alignment with - and implementation of - the acquis, with a view to ensuring administrative capacity and to building a convincing track record.
In particular, the Commission's assessment of progress in the field of the judiciary and fundamental rights in March will be very important as regards the possible closing of Chapter 23 later in the semester. Moreover, on the International Criminal Tribunal for former Yugoslavia (ICTY), the Council noted Croatia's generally good cooperation with ICTY, while reiterating that full cooperation remains essential, in line with the negotiating framework.
Now that the Interagency Task Force has started to explore important new avenues, the Council has called on Croatia to continue the administrative investigation in order to account for the missing military documents.
In addition, the Council welcomed Croatia's active role in regional cooperation as well as the improvement in its relations with neighbouring countries and its efforts aimed at reconciliation in the region.
The entry into force of the arbitration agreement on the border issue with Slovenia at the end of November was a very welcome development in this regard. Bearing in mind the importance of good neighbourly relations, the Council has encouraged Croatia to build on this progress in its efforts towards resolving all outstanding bilateral and regional issues in cooperation with the countries concerned.
In conclusion, let me reiterate that there is still a lot to be done during our Presidency. Croatia should spare no effort to fulfil the remaining benchmarks, to maintain and improve what has already been achieved and, in line with the negotiating framework, to conclusively address all other obligations still outstanding.
For our part, it goes without saying that we count upon the support and cooperation of all Member States, of the European Commission and, of course, first and foremost, of the European Parliament, in this endeavour.
It is essential to keep up this momentum in order to conclude the negotiations successfully, as underlined among the priorities of the Hungarian Presidency until the end of June, i.e. until the end of our Presidency.
The neighbourhood policy is very important for the European Union, the Mediterranean region, the Eastern Partnership and, first and foremost, the Western Balkans. I will now give the floor to the Commissioner responsible for that policy.
Member of the Commission. - Mr President, I would like to congratulate the rapporteur on Croatia, Mr Hannes Swoboda, and express my appreciation for his fair and balanced report. It acknowledges the impressive progress achieved by Croatia in meeting the criteria for accession, while recognising the efforts that are still necessary to conclude the negotiations.
The European Union and Croatia have provisionally closed 28 of the 35 negotiating chapters. The ministerial accession conference of 19 April should be able to provisionally close additional chapters where Croatia has either fulfilled, or is very close to fulfilling, the closing benchmarks. As noted by the December 2010 General Affairs Council, the conclusion of negotiations is within reach.
As with all negotiations, the most difficult issues remain to be tackled in the final phase. As Minister Martonyi has just underlined, the Hungarian Presidency announced earlier its goal to finish negotiations in the first half of 2011, if all criteria and benchmarks are fulfilled. This is an ambitious goal which can only be achieved if Croatia continues to make an exceptional effort to fulfil the remaining requirements in time.
The main outstanding challenges are the closing benchmarks for Chapter 23: Judiciary and fundamental rights and Chapter 8: Competition policy. Croatia has been working hard in both areas, but now is the time to go the final mile.
As regards the judiciary and fundamental rights, the main areas where Croatia is called upon to deliver on its commitments are: establishing a credible and sustainable track-record in the fight against corruption; strengthening the independence, accountability, impartiality and professionalism of the judiciary; addressing the issue of impunity for war crimes; meeting targets in the Housing Care Programme for refugees and improving the implementation of minority rights. Full cooperation with ICTY remains a requirement.
In each of these areas, there are clear benchmarks to be met. The Commission is currently taking stock of the progress achieved by Croatia for each of the benchmarks, on which we will report in our upcoming interim report on this chapter due by the middle of March.
I had a very useful and constructive meeting with Prime Minister Kosor yesterday. We discussed the importance of maintaining the momentum of the accession negotiations and of tackling the remaining outstanding issues. The Croatian authorities are well aware of what they still need to do. Indeed, I was very pleased to be reassured of the Prime Minister's personal commitment to ensuring that the work continues at full speed until the European Union accession process can be concluded.
I could not agree more with those who call on the European Union neither to make 'special discounts' nor to impose artificial hurdles on Croatia. The principles of full respect for the conditionality that applies to the candidate countries, and full respect for the commitments that the European Union has made, remain the cornerstones of the enlargement process. This is the essence of its credibility.
The Commission will continue to give its full support to Croatia, which is working hard to achieve its goal of accession to the European Union. I am sure, and here I am following the line of Minister Martonyi, that the Member States will decide that accession negotiations can be concluded as soon as we can ascertain that the remaining closing benchmarks have been met. I am equally sure that, when Parliament is requested to give its consent on the draft Accession Treaty, it will play this critical role in accordance with the very constructive approach that it has shown with regard to Croatia's accession process.
Along with your rapporteur, Mr Swoboda, I firmly believe that the citizens of Croatia, after being called upon to endorse their country's accession to the European Union, will be able to vote for their representatives in the next elections to the European Parliament.
on behalf of the S&D Group. - (DE) Mr President, ladies and gentlemen, first of all I would like to express my sincere thanks to all of the shadow rapporteurs for their excellent cooperation, the result of which is that we have a report that will hopefully receive broad support.
I will start by mentioning what, I am sure, was a very successful visit to this House yesterday by the Prime Minister, Jadranka Kosor. Mr President, you mentioned that Croatia's accession is not only important for Croatia and for the European Union, but it is also important as a signal to the whole region. The first point that I would like to use to emphasise this relates to the reforms. If a country carries out the tasks that have been asked of it, then we must also keep the promises that were made with regard to membership. As Mr Martonyi and the Commissioner have said, there is still work to be done. The message must still be: please also take the final steps of the reforms so that we can achieve our common goal of concluding the treaty in June.
During the conversation with Mrs Kosor, Mr Schulz said that the dispute in the Gulf of Piran would previously have been settled by fighting a war. Today, we sit around a table and try to find a method of negotiating these matters. That, too, is an important signal to the region as a whole - I am thinking of Serbia and Kosovo here - that such disputes can be settled, not by fighting, but simply by negotiations and dialogue. The Prime Minister said that in her country the government and opposition were moving in the same direction with regard to the EU. My last conversation with Zoran Milanović, the leader of the Social Democrat opposition, also confirmed that to be the case.
Yesterday, we discussed Albania. Albania, too, could take this as an example of how to go about things when it comes to important common concerns, over and above any political debate.
We should therefore send a dual message to Zagreb and Croatia as a whole to the effect that we - the Council, Commission and European Parliament - are working together to be able to conclude the negotiations in June so that the treaty can be concluded and we can then give our consent in the autumn, so allowing the ratification process to actually be carried out, but please - and this is addressed to Croatia - deal with the issues that are still outstanding. With regard to combating corruption, courageous steps have already been taken, but there are a few final steps that are still needed. With regard to the reform of the justice system and also where the shipyards are concerned there is still work to be done. However, all of these points are also referred to in our report, and they do not represent insurmountable barriers, but provide the opportunity for Croatia to still fulfil the relevant requirements.
With this in mind, ladies and gentlemen, we should send a joint message today from all of us here to Croatia, and indeed to the whole region, to the effect that if a country carries out the tasks it has been asked to do, the European Union will also keep its promise of allowing it to become a member of this Union. Mr President, as you too said yesterday: it will also benefit the European Union if we accept Croatia, provided it has done what it has been asked to do.
I would therefore like to thank the shadow rapporteurs once again. If we are able to send out a signal that is as united as possible to Croatia and the whole region, we will have taken a major step forward for the peaceful integration of the entire region.
on behalf of the PPE Group. - (DE) Mr President, Commissioner, ladies and gentlemen, I have to admit that I feel very moved today, because this year marks 20 years since the movement for democracy in Slovenia and Croatia was consolidated. It was a year old and the people rejoiced as they did in Hungary, the Czech Republic and elsewhere.
Then on 28 June 1991 came the brutal attack by the Yugoslav People's Army. At that time, everything seemed to have reverted back to how it used to be. I was in Vukovar when this small, blossoming model of Europe was destroyed and hundreds of thousands of people lost their homes and thousands lost their lives. Since then, I have been able to accompany Croatia along the path towards the European Union. We quite clearly have to acknowledge that Croatia has made an extraordinary effort to move along this path.
The Commissioner has come up with the key word today. He spoke of fairness. We could give the Swoboda report the overall title of 'Fairness for Croatia', because that is the heart of the matter. It is not about privileges or discounts - that has rightly been said - but about fairness. Croatia is ready for accession to the European Union now. Final efforts still need to be made in a few areas in the next few months. However, we must not create artificial barriers for this country, as has, unfortunately, repeatedly been the case over the last few years. Croatia belongs in a historical and cultural context with Slovenia and Hungary. It should have been accepted into the European Union along with these Central European countries - Croatia is also very much a Central European country. This did not happen for a multitude of reasons, but now the time is ripe. That is why we are pressing for this. We are not setting any dates - we are sticking to our line that criteria are more important than dates. However, we are calling very strongly for no artificial barriers to be created and for this country to be treated fairly and justly.
on behalf of the ALDE Group. - (SL) Mr President, today is the last time we are debating the report on the progress of Croatia as a candidate for full membership of the European Union. I would like to thank the rapporteur, Mr Hannes Swoboda, who has been doing this work for a number of years, for his constructive and friendly approach, both amongst the shadow rapporteurs and in his dealings with the Croatian Government, and I would say, the Croatian people.
In retrospect and given the circumstances in which Croatia became an independent country twenty years ago, we could perhaps say that it has been waiting long enough, if not too long, for membership. Minister Martonyi, you have given us very specific information about your plans concerning Croatia's accession negotiations. We support your plans and hope that they will become a reality in their entirety.
For the leadership in Zagreb, there remains much to be done in the months before Croatia wraps up negotiations. Chapter 23 has throughout been the subject of the special attention of the Group of the Alliance of Liberals and Democrats for Europe (ALDE). We discussed and agreed on this yesterday during the friendly conversation between Mr Verhofstadt, President of the ALDE Group, and Mrs Kosor.
This chapter holds the key to the rule of law, to dealing seriously with the legacy of the past, to an effective and impartial judiciary, to legal certainty and equality for all citizens. Any democratic country based on the rule of law - any member of the European Union - must ensure freedoms such as openness and media independence, protection of minorities, gender equality and protection of everyone who is different.
The Croatian Government and Prime Minister Jadranka Kosor deserve credit for tackling corruption and crime in a determined way. Croatia should also be credited with successfully establishing friendly relations with its neighbours, but it should be encouraged at the same time to resolve the issues outstanding.
When we give Croatia the green light for the last round of negotiations and for its last push on the way to full membership, we should point out that this report is addressed to all the countries of south-eastern Europe which have the same expectations. We, too, have expectations: we expect Europe to complete the enlargement process and become a continent of cohesion and equal values.
Please allow me to add just one more sentence. Only in this way will the European Union, in today's world, be able to become, and play the part of, a world leader. Thank you for your patience, Mr President.
on behalf of the Verts/ALE Group. - Mr President, I would like to join those who have thanked Mr Swoboda for the good cooperation last year and, for the first time, this year.
I agree with Mr Posselt that it is a fair report. We very much look forward to welcoming Croatia - as has been said - as soon as it has met all the criteria. It is a special country to be joining, and the EU will have a special responsibility to make sure afterwards that all the other countries in the Western Balkans will be able to join too. It is from that regional perspective that Croatia needs to be the best in the class now, so that its fellow classmates can join afterwards. We have a responsibility to the other countries, because if we fail now and make mistakes now it will be much harder for others to join. We cannot give up on this objective for the Western Balkans.
Some of you have mentioned Chapter 23 on corruption. We believe that the EU also has to be honest about itself, and really to consider to what extent it was also implicated in corruption. Therefore, we also call on OLAF to look at what the implications are for the EU. I urge all Groups to join that effort, as we need to be honest with ourselves too.
My last point is that how we deal with the past is an important part of joining the EU. The ICTY has been mentioned. This is crucial, but we also feel that the local war crimes tribunals need to work better. A report by Amnesty International highlights that there are still a number of pitfalls and deficiencies. We feel there is room for improvement, for example on witness protection, and we would like to see improvement there as well. We feel it is crucial for the EU to insist on that aspect of the past and working with the past.
Apart from this, we are all looking forward to welcoming Croatia to this House.
on behalf of the ECR Group. - Mr President, we believe that enlargement is one of the more successful aspects of EU policy, provided it is carried out according to rigorous criteria and that lessons are learned from previous accessions.
According to the Council, the conclusion of accession negotiations with Croatia is within reach, but we know from the Commission that corruption issues and judicial reform have not yet been properly dealt with. This is very serious. Our concerns are not artificial.
Croatia, with a population of 4.5 million, apparently suffers from nearly a million backlogged court cases, with a significant number of cases connected to the abuse of property rights. Media freedom is also under assault. Former ministers have been charged with corruption. Some might see this as evidence of action. Actually it reveals the depth of a malaise that has hardly been addressed. Widespread corruption among politicians and the judiciary has meant a failure to tackle organised crime directly connected to the Balkan route.
Despite the litany of problems outlined here, Croatia's early accession seems a foregone conclusion. It would be a pity if the accession process became a mere formality, dependent on subjective political whim, completed before these fundamental problems are resolved.
Mr President, we in the Confederal Group of the European United Left/Nordic Green Left are in favour of the accession of Croatia to the European Union and trust that it will soon become a full member, provided that this is the will of the Croatian people and provided that the country satisfies all the accession criteria.
The progress report notes, and we welcome, the progress which has been made in returning refugees, in women's rights and gender equality and in bridging differences with neighbouring countries. However, we insist on further reforms, especially in the judiciary and in stamping out corruption.
However, we must also pay attention to the socio-economic problems of the people of Croatia, such as poverty, long-term unemployment and the undermining of labour rights. Unfortunately, the proposals to promote a liberal economy will exacerbate the socio-economic situation of the Croatians.
We therefore support the promotion of real social development which will guarantee quality of life for all citizens of Croatia by modernising the social protection system, addressing unemployment, improving access to health services, housing and education and wiping out discrimination, especially towards minorities.
on behalf of the EFD Group. - (SK) Mr President, since October 2005, when the decision was taken to commence talks over Croatia's accession to the EU, the Croatian Government has made extensive changes to the running of the country, with the aim of best preparing Croatia for EU accession.
The greatest progress in the accession process was made in 2010, when our Croatian friends concluded negotiations on a number of complex chapters and made fundamental changes to the constitution, as well as making progress over a civilised solution to border disputes with neighbouring countries. The official visit of Serbian president Tadic to Vukovar showed that relations between Croat and Serb citizens can also be built on mutual respect, esteem and understanding.
The speed at which the accession process is finalised now rests solely with the Croatian side, who, after fulfilling all of the conditions for EU accession, must also seek the consent of their citizens for such a step in a nationwide referendum. I sincerely wish our Croatian friends well in rapidly concluding the final chapters and in being capable of confirming, through a popular vote, their readiness to become part of the European Community.
Mr President, less than 20 years ago Croatia fought to secure its independence. Now it is being handed out without a shot being fired.
Croatia has had to make extensive and intrusive legislative changes. It has also had to withdraw support from its vital industries and the people who work in them. The Croatians must do all of these things before the European Union condescends to accept Croatia for membership.
Of greatest importance, all of these changes are being conceded before the consent of the people through a promised referendum has been granted, or even asked for. Despite opinion-poll evidence of majority opposition to EU membership, a positive outcome of the referendum is taken for granted. When enormous changes are carried out in anticipation of a consent that is yet to be obtained, we can be assured that consent is seen as a mere formality.
The report here says that editors and journalists complain about undue political pressure. However, it is silent about how this pressure will allow the referendum to be conducted freely and fairly.
(DE) Mr President, President-in-Office of the Council, Commissioner, ladies and gentlemen, we are in fact now in the last round before accession, insofar as we are to discuss this matter here in the Community institutions, because then there still remains the ratification process in the national parliaments, which will certainly not be easy, either. However, as I was able, during my time as chair of the Committee on Foreign Affairs, to closely observe the previous twelve Member States to join as part of the enlargement process, I can say that Croatia is a country that has done a considerable amount of work over a long period of time in order to fulfil the criteria and, for that reason, the progression to a 'yes' is a positive one.
We should support this for political reasons. It is also a signal to other countries that may perhaps have to wait a long time until the door to Europe is open rather than, by and large, being closed. The general political message is important. However, based on our experiences with other countries, I would say that Croatia needs to work on reforming its judicial and administrative systems in its own interests, too - irrespective of the accession process. When proceedings remain unresolved for too long or accusations of corruption are made but the proceedings taken against the accused take too long, it damages the overall development of the country. More work ought to be done in this regard.
(SV) Mr President, first of all I would like say a big thank you to the rapporteur, Mr Swoboda, who has done an excellent job. Croatia's membership of the EU is getting close now, but a few challenges still remain, for example the fight against corruption. Croatia has adopted new and better legislation, but now the reforms need to be implemented. Effective investigations, prosecutions and court rulings are needed.
Right now all eyes are on the case of the former conservative Prime Minister, Ivo Sanader, who is in prison in Austria. We applaud what journalists and politicians in Croatia have shown by uncovering the corruption in the political elite. However, the case of Ivo Sanader also represents a moment of truth for the EU, as corruption requires the involvement of two parties. Given the accusations that Ivo Sanader attempted to influence the EU in an improper manner, I have proposed that the European Anti-Fraud Office, OLAF, should work together with Croatian investigators to clarify this information because, of course, we do not know if it is true.
The Group of the European People's Party (Christian Democrats) wants to delete this important part of the resolution, but, along with the Group of the Greens/European Free Alliance, we are calling on all of the political groups to support it. The EU must be proactive and not simply place the responsibility on Croatia.
Mr President, in the stormy waters of the global economic crisis, it is encouraging to see that Croatia is holding a steady course towards membership.
The progress so far has been impressive, but I want to emphasise that this positive momentum should now feed into other areas where much remains to be done.
There are two points I would like to stress here today. The first is the reform and strengthening of the judiciary. A robust and independent judicial syste m is absolutely essential in order to fight corruption and to ensure the rule of law in the long term. It is not merely a matter of arresting criminals; it is about dealing with them afterwards. Otherwise, efforts to tackle corruption and organised crime will have no effect.
The second point I want to mention is the need for society in Croatia to build on tolerance. The European project is about reconciliation, and this applies not only between countries - and I applaud the improved relations with Croatia's neighbours - but within them as well. Threats of violence against minorities are completely unacceptable. I fully understand how difficult this is, but I am of the firm belief that this would not only boost the accession talks, but also that the effort itself would be of direct benefit to Croatian society.
(PL) Mr President, we should without a doubt support the Hungarian Presidency in its ambitious plans to conclude negotiations with Croatia during the first half of this year. Croatia's membership in the European Union will mean we gain an important and constructive ally, since the country is already playing an important role and acting as a major stabilising force in the region, and setting an example for many other Balkan countries also thinking about acceding to the European Union in the future.
Today I would like to express my great respect and admiration for the reforms undertaken by the Croatian Government and Croatian society, particularly those relating to the fight against corruption and organised crime and reforms of the public administration and the judiciary. It goes without saying that there are still areas requiring improvement and completion. I hope that this is achieved as soon as possible. It is also true that we are hearing reports from Croatia that the Croatian people are not entirely convinced that membership will benefit their country. I believe that it would be wise for us to take steps which help to reverse this trend without delay, in cooperation with the Croatian Government.
(NL) Mr President, Croatia has made good progress on its way to achieving EU membership. That is beyond dispute and I am pleased about that. There are two issues, however, which I am still seriously concerned about.
Corruption in this Balkan country is still widespread, see for example recitals 7 and 8 of the resolution we are debating. That is having a major impact on the economy and on trade relations with this country. We urgently need a better approach to tackling this problem, possibly in cooperation with European institutions.
My second concern is the poor administrative organisation in the country, see recital 28 of the resolution. Sound administrative organisation is necessary if EU legislation is to be properly implemented and if Croatia is not to be caught napping by events.
As long as these two bottlenecks remain unaddressed, I will continue to feel concerned about the swift pace with which the Hungarian Presidency wants to bring about Croatia's accession. In my opinion, past experience should lead us to make the quality of accession our objective, not accession itself. That will help us to secure people's support, and the support of my Dutch citizens.
(DE) Mr President, overall, developments in Croatia are going in the right direction. The theory is complete, but it still needs to be proven in practice. However, there are three areas where significant work still remains to be done.
Firstly, Croatia must work closer with the International Court of Justice in The Hague to speed up progress with regard to human rights and the prosecution of former war criminals. As stated by Amnesty International in 'Behind a Wall of Silence', there are blatant individual cases of human rights violations that are still be dealt with. The protection of human rights is a key issue for the EU. We must not be prepared to compromise where this is concerned, and indeed we are not prepared to compromise where this is concerned.
Secondly, there is the corruption. It still permeates society, industry and politics. I welcome the efforts of the Croatian Government to tackle corruption in its own country, but at the same time we must insist that this problem is also rigorously pursued.
Thirdly, Croatia must ensure, in its own interests, that swift progress is now made with regard to the reforms initiated in the judicial system.
(PL) Madam President, two years ago, when I was the chair of the Polish Parliament's Committee on Foreign Affairs, I had the pleasure of playing host to members of Croatia's Committee on Foreign Affairs. On this occasion, the members of the Croatian committee asked me if I knew how many Poles were currently on sailing holidays in Croatia. It turned out that the answer was several tens of thousands in total. The millions of tourists who visit this beautiful country today can tell us that Croatia is a modern and democratic country, and confirm that it is ready for membership of the European Union. Yet those same members of the Croatian committee also asked me how Poland was restructuring its shipyards. In other words, several problems still remain, as everyone here has mentioned, and they are problems which need to be resolved. In spite of everything, I hope that Mr Martonyi's hopes will be fulfilled, that our Hungarian friends and the European Commission will conclude the negotiations and that today we will hear from Mr Sikorski, the head of Polish diplomacy, who will be with us in Parliament, that Poland will have the pleasure of witnessing Croatia's accession to the European Union while holding the Presidency of the European Council.
(SL) Madam President, allow me to join in the chorus of praise for rapporteur Swoboda's approach and work.
I sincerely hope that, for Croatia and for Mr Swoboda, this really will be the last report and that Croatia will join us as soon as possible. In any case, membership will allow Croatia to make up for some of the time it has lost in joining the EU.
Indeed, if we go by the stage of development of Croatia's economy, society, culture and arts, this country could easily have joined the group of countries which joined the European Union seven years ago. I suggest that the authorities in Zagreb take advantage of Croatia's accession to the European Union in order to tackle decisively the culture of corruption and crime. Developing the freedoms of objective media and protecting objective journalists working for the Croatian public television broadcaster is another matter of paramount importance.
Croatia's accession to the EU will mean that we are embracing and holding out a hand to the Balkan region. I look forward to us working together with our Croatian colleagues to bring stabilisation and progress to this, still turbulent, region.
(BG) Madam President, I would like to thank Mr Swoboda for his good work and I really hope that this report will be the last one before Croatia signs the Treaty of Accession to the European Union.
I believe that Croatia's entry into the EU will give an impetus to reforms in the region and will be a success for the whole of Europe. Croatia recently signalled this itself by providing free legal translations of the acquis communautaire to its neighbours from the former Yugoslavia - Bosnia-Herzegovina, Serbia, Montenegro and Macedonia. The country has thus shown that it is willing and able to contribute to the region's European future.
Accepting Croatia into the EU will give a clear signal that the EU honours its undertakings towards the Western Balkans and that expansion is an open-ended process. I would like to highlight that although every country on our continent has its own problems, we should be careful when pointing the finger at eastern European countries, when talking about corruption and crime.
These are not a trademark just of this region, but a challenge for all of us, and only through combined efforts can we limit the negative tendencies in this area. Transparency and democracy are immutable values and it is for this very reason that we have to support and encourage reforms in the Western Balkans. I wish Croatia all the best and look forward to greeting it here as the 28th Member State of the European Union.
(HU) Madam President, we must note with strong criticism towards the EU that even though Croatia was, in several respects, already prepared for accession at the time of the last enlargement wave six years ago, it is still being prevented from joining. For this reason we can only agree with the objective of the Hungarian Presidency of making the integration of Croatia one of its highest priorities during its term. Similarly, we can only agree with the statement of Hungarian Prime Minister Viktor Orbán that the unification of Europe cannot be complete without the integration of the countries of the Western Balkans. The states of the former Yugoslavia that remain outside are like gaping black holes in the map of the EU. The accession of Croatia marks the beginning of the change of that situation. As Croatian Prime Minister Jadranka Kosor said yesterday, it is our moral obligation to provide this encouragement for the countries of South Eastern Europe, because for them there is no alternative to integration.
(PL) Madam President, both the Swoboda report and the statements by the Presidency and Commissioner Füle indicate that the climate for concluding negotiations with Croatia is very positive. Particular emphasis should be given to the determination shown by Croatia itself, for example by the Prime Minister, Mrs Kosor, not only with regard to concluding the negotiations themselves, but also with regard to cooperation with the country's neighbours and the International Criminal Tribunal. The prospect of concluding negotiations in the near future and the mood prevailing in the Chamber will also help Croatia. It is an important sign that any future problems will not be allowed to accumulate, and that the 20-year wait will end with the signature of the Treaty of Accession. Let us also acknowledge the symbolic gestures made by Croatia, for example by passing on a translation of the full acquis communautaire to all its neighbours working towards membership. I would like to acknowledge the work done by Mr Swoboda, and I too am sure that this is the last report on Croatia's progress in preparations for membership. We will soon welcome the country as a Member State of the European Union.
(HU) Madam President, Commissioner, Minister, I clearly support the Hungarian Presidency in its endeavour to conclude the accession negotiations of Croatia in June. In several respects, Croatia has achieved a higher degree of development than some EU Member States. It is obvious that, as Mr Martonyi mentioned, there is still a lot to be done. Mr Hannes Swoboda has an excellent understanding of the complexities of the Western Balkan region.
The success of Croatia could serve as an incentive for Serbia and the other countries of the Western Balkans. It is important for our friends in the Western Balkans and our Croatian colleagues to understand that their internal reforms must be implemented not for the sake of the EU, but for the sake of their own people. I believe it is of exceptional importance to improve the situation of Serb, Hungarian and other national minorities, and to ensure the well-deserved return of the Serbs who fled or had been driven away, the Serbs of Krajina, and to settle the neighbourhood relations between Slovenia and Croatia. We must appreciate that the Croatian head of state has made several gestures toward the historic reconciliation of Serbia, Bosnia-Herzegovina and Croatia.
(SL) Madam President, to the Croatian Government and the European Commission I wish plenty of determination, patience, perseverance and energy in finalising reforms and I also wish that perhaps Croatia should mark the twentieth anniversary of its independence by concluding its negotiations.
That is my sincere wish. What will prove possible, however, depends on the Croatian Government and the cooperation between it, that is the ruling coalition, and the opposition in the Croatian Parliament. What we also need now is much greater social sensitivity and responsiveness amongst politicians. The current economic crisis is pushing any benefits which accession to the EU might bring Croatia's economy and its citizens to the margins of social priorities and is increasing criticism of the European Union.
Last but not least, Croatia also needs its people to vote yes in a referendum. Any slowing down of the momentum of Croatia's accession would not have any disastrous consequences for Croatia, but it would send out an extremely negative message to the countries of the Western Balkans which are on the way to the EU. Without negotiations being concluded, Croatian MPs will not be able to gain observer status in this House and there will be no membership. I therefore call on you to keep up the pace and to make every effort.
(NL) Madam President, I am happy that Croatia is coming ever closer to accession. The Group of the Greens/European Free Alliance is strongly in favour of the accession of all the Balkan countries, as well as Turkey. However, we are such great advocates of their accession precisely because we attach such great importance to the reforms that are required in order to attain membership. Croatia has not completed these reforms yet. The process must continue.
When voting, we will therefore seek to ensure that no specific date is given in the report. It is possible that the negotiations might be completed in the first half of this year but, equally, that might not happen. This is not about when negotiations are completed. This is about Croatia complying with all the criteria by then.
Indeed, if there is one lesson we have learned from the accession of Romania and Bulgaria, it is this: that we should not be giving a specific date. Instead, we need to make clear what still needs to be done. One more point: one of the issues on which Croatia could be doing a little more is the protection of sexual minorities. It would be nice if our current EU Presidency set a good example by allowing the gay pride in Budapest on 18 June 2011 to go ahead.
Madam President, Croatia's progress towards EU membership continues smoothly, as the report makes clear. British Conservatives support the enlargement of the EU to include countries that fully meet the Copenhagen criteria, as we believe that a larger EU should result in a more flexible and less centralised union.
Croatia should be congratulated for its efforts to stamp out corruption, as evidenced by the arrest of former Prime Minister Sanader. I am pleased that Slovenia will no longer be blocking Croatia's accession over the two countries' border dispute. This was always a bilateral issue but should in no way preclude Croatia from joining our Union. There is also a small dispute with Montenegro, for which I am the rapporteur, which will be resolved by the ICJ.
I also believe that Croatia's accession will accelerate the integration of the whole region of the former Yugoslavia into the EU, in particular as Montenegro's rapporteur and a strong friend of Serbia. I hope that Croatian membership will inspire both countries to press ahead with reforms and that Croatia will not try and settle old scores, once it is in the Union, by blocking Serbian accession.
(DE) Madam President, among the candidate countries, Croatia is known to be the country that has made the greatest amount of progress. That is not surprising, as culturally and historically it is firmly rooted in Central Europe. Croatia has proven its readiness to join the EU many times, for example with the settlement of the fishing dispute. Further efforts are, of course, needed in connection with corruption, but clearly there is no lack of will here, as can be seen by the arrest of the former prime minister, Ivo Sanader. There has also been some movement with regard to dealing with war crimes. In this regard, it remains to be seen what role the German arrest warrants issued for high-ranking former members of the Yugoslav secret service will play.
Croatia seems to be prepared to move away from its past, for example by providing support for returning war refugees. In this regard, it would also be desirable if the EU were to support not only the war refugees, but also the displaced people and to seek a solution to the restitution claims of the Danube Swabians.
(FR) Madam President, I would like to pay tribute to the balanced resolution of my colleague, Mr Swoboda, and say that it is vital for us to make a success of this accession. This leads me to draw attention to the considerable misgivings of certain sectors of public opinion, as this accession has come at the wrong time. History does not work to a timetable and we are in a period of crisis. The people of Europe have misgivings.
After the fall of the Berlin Wall, there was a wave of post-communist accessions and today we proceed on a case-by-case basis. That is why, Commissioner, I think that a major communication campaign is needed in all EU Member States, and perhaps even in Croatia itself, to explain all the work that has been achieved, that all the chapters are well respected and that serious preparations have been made for this accession.
That is my proposal, because the competence for accession does not lie with Europe. Competence for accession lies with the States and with the peoples of those States. We have a duty to make a success of this accession. Let us use all the resources at our disposal during this difficult period of European integration that we are going through.
Member of the Commission. - Mr President, let me thank you very much for this encouraging and constructive debate. The draft European Parliament resolution, with its balanced message, is of vital support for the work undertaken by the Commission. It provides much useful guidance for further work by Croatia, and I particularly welcome the many references to fairness, quality and credibility made during today's debate.
I also fully agree with those statements made today underlining that this whole process and the efforts required are for the benefit of Croatian citizens. Those benefits will have to be clearly communicated in the months to come.
The constructive and steadfast support provided by Parliament for Croatia's accession process is an important signal. It is important not only for Croatia itself, but for all the candidate countries and potential candidates. Indeed, your support will encourage them to keep up the intensity of their efforts on the path towards the European Union and closing negotiations successfully.
President-in-Office of the Council. - Madam President, first and foremost, on behalf of the Presidency, I would like to express my acknowledgement and thanks for Parliament's - and in particular the rapporteur, Mr Swoboda's - continuous engagement and positive contribution to the efforts we are making to advance not only towards the successful enlargement to include Croatia, but the progress of the enlargement process as a whole.
I firmly believe that all these efforts have been very well demonstrated by this morning's very constructive and very useful debate. I also firmly believe that the resolution to be adopted will underline Parliament's crucial role, which indeed goes beyond the concrete item of Croatia's accession.
This will send an extremely important message to European public opinion, to the citizens of Europe, to the effect that enlargement does indeed serve their best interests, and it will perhaps convince them that the enlargement fatigue which developed, and was felt, right after what we now call the reunification of Europe, has gone, and that the train of the enlargement process has to go on.
At the same time, it will also send an extremely important political message to the other candidate and aspirant countries. This is also underlined in your report and resolution. We all know that the key factor of stability, cooperation and reconciliation in the Western Balkans is indeed the European perspective.
So the European perspective has to be credible and has to be underlined and demonstrated by concrete measures. That is precisely the upcoming accession of Croatia to the European Union. We all know that what we have here is unfinished business. Europe is still not a whole and our fundamental objective is to take this process on.
Some extremely important remarks and comments were made with respect, for example, to whether the accession negotiations have been too long or not. It is true that they have lasted almost six years and that this is longer than the negotiation process was for our countries. What I would recommend now is that we look to the future and try to speed up this process as much as we can.
Very many important advances and achievements have been made on both sides, and I would only underline again and again our determination that, with combined efforts on all sides, we can now make a credible, good quality enlargement. This would be an extremely important message for all of us, inside and outside the present European Union.
I would like to thank you again for your extremely important thoughts and comments, and also to express my thanks to the Commission - all that of course in the hope that we will be able to realise our objective, which is, I repeat, to conclude negations before the end of June this year.
I have received a motion for a resolution in accordance with Rule 110(2) of the Rules of Procedure on the subject of this debate.
The debate is closed.
The vote will take place at 12:00 today, Tuesday, 16 February.
Written Statements (Rule 149)
We hope that Croatia makes fast progress in the negotiations for EU membership. Speeding up Croatia's accession is crucial if one considers its strategic geopolitical position as a gateway to markets in Central Europe. Hence the need for an integrated development of ports and connections to the European corridors, especially in view of the fact that Croatia will enjoy a significant flow of EU funding, of which 60% will be allocated to infrastructure.
For this to happen, Croatia should continue to adopt the necessary reforms. In particular, it should strengthen public administration and the judiciary, fight corruption and ensure full cooperation with the International Criminal Tribunal for the former Yugoslavia. I welcome the conclusion of the Agreement between the European Union and the Republic of Croatia on the European Monitoring Centre for Drugs and Drug Addiction. I am disappointed about the situation of the Croatian shipbuilding industry, a sector that was once the pearl of Yugoslav industrial exports, but which is now in almost total ruin.
I hope that the Croatian Government is able conclude the restructuring process as soon as possible so that it can also close the chapter on competition. In particular, I emphasise the importance of the accession of Croatia in relation to the integrated maritime policy in the Adriatic, which will soon officially be an almost completely European sea.
The report is generally favourable for Croatia. It shows that the country is close to completing the accession negotiations. However, at the same time, as in previous years, it draws attention to persistent, and often serious, shortcomings. In light of previous experience with the Croatia-Slovenia territorial dispute, it is concerning that there has not been significant positive progress in respect of Croatia's numerous territorial disputes with its other neighbours (in particular, Bosnia and Herzegovina, but also Serbia and Montenegro). The extremely slow approach to the punishment of war crimes against the Serbs continues to raise some important issues. 'Several hundred cases' remain to be investigated and prosecuted; the fact that the Croatian judiciary is ignoring these cases ensures the continuing distrust of the Serbs. Croatia has also still not submitted the documents known as the artillery diaries to the International Criminal Tribunal for the former Yugoslavia in The Hague (ICTY). The time has therefore come to consider how far the EU should get involved in this matter. Even the 2010 return of Serbian refugees was very limited. The report does not say how many of the 130,000 Serbs who returned to Croatia after the war were from Serbia and how many were from the Republika Srpska in Bosnia and Herzegovina. The number of Serbian refugees in the Republika Srpska (Bosnia and Herzegovina) has remained relatively stable for several years (between 25,000 and 35,000 persons). The Croatian authorities have made their return impossible mainly by failing to resolve issues such as the return of property, housing, tenancy rights, pensions and so on.
Croatia, as a candidate country since 2003, when it submitted its application, has completed the demanding preparation for EU membership. This process requires profound reforms which are often highly unpopular with the public. As a representative for Slovakia, which completed this demanding process only seven years ago, I admire Croatia, and believe that Croatia will complete the remaining 10 chapters as soon as possible. Since the break-up of Yugoslavia and the end of the military conflict, Croatia has made great progress in a short space of time in infrastructure, services and tourism, which is the dominant branch of the country's national economy. As a tourist who visits Croatia every year, I think Croatia belongs within the family of EU states, and I will join my colleagues in supporting Croatian accession.
in writing. - (HU) Croatia is one step away from the fulfilment of its historic goal. The question is what this step will be like. Will it be a long step fraught with obstacles, perhaps even artificial ones? Or will it be an easier, shorter step, one that is based on cooperation and one that appreciates the performance of the difficult commitments undertaken so far? The Croatian people have done considerable work to ensure the conclusion of the accession negotiations, and the recognition of their cooperation is well deserved, whether it be for their efforts in the reduction of corruption, conflicts of interest and organised crime, or for the improvement of their neighbourhood policy. Some questions, of course, still remain open to this day, most of them being of a bilateral nature, but it is important to stress that these should not be confused with European matters.
I am convinced that Croatia is worthy of becoming a Member State of the EU, and is worthy of successfully concluding the negotiations during the term of the Hungarian Presidency. The position of Croatia in the Western Balkans is of strategic importance. This role is reinforced by the three agreements signed by Croatia and the Hungarian Government on the strengthening of energy supply security, joint research in cross-border hydrocarbon fields and the storage of oil supplies. I honestly wish for the Croatian people that all natural - and perhaps artificially erected - barriers are removed from the path of their accession, because Croatia is not only mature enough for, but also worthy of joining the EU. What I ask of you, my fellow Members, is to contribute with your supporting votes to Croatia joining the EU as soon as possible, because that way, the accession would be achieved in the symbolic 20th year of Croatia's independence.
in writing. - (HU) The acceleration of the Croatian accession negotiations brings the possibility of EU integration in the South-East European region within reach. Not only Croatia, but the other countries of the Western Balkans, too, are looking with optimism towards their future in Europe. This, in turn, will bring about stability, and the irreversibility of the process of democratisation, and economic growth in this region, which carries a heavy historic legacy. I commend the efforts of the Croatian Government in combating corruption, ensuring the proper use of EU funds and endeavouring to conclude the chapters of the negotiations that are still open. Significant progress has also been made in improving relations with neighbouring countries. I consistently support the EU accession of Croatia taking place as soon as possible, because, as a Romanian Member of Hungarian nationality, I have been closely monitoring the fate of the Hungarian community in Croatia. It would be to my great satisfaction if we could soon welcome another Hungarian community living outside their home country into the European Union. The European Parliament must clearly support Croatia's accession efforts. It is not the easing of requirements that is needed, but the facilitation of meeting those requirements. I agree with my fellow Members who are asking the European Commission to specify the further dates for the conclusion of the process as soon as possible, and to close the accession chapters while we are still in the term of the Hungarian Presidency.
The Hungarian Presidency's intention to conclude the negotiations in the first half of 2011 makes us very optimistic about the future of the Balkan region and about the accession of those countries to the European Union. The Croatian Government has gone to great lengths to tackle the process of reform and protection of human rights. Improvements are still required on some points to ensure that Croatia can be considered ready for the European Union and the objectives enshrined in the Europe 2020 Strategy: the fight against corruption, protection of minorities, including Italian minorities, shortening the duration of judicial proceedings, support for court infrastructure and equipment, strengthening of tax reforms and public spending cuts.
If Croatia continues to implement all the reforms necessary for the completion of the acquis communautaire, then from next autumn the European Union will have a valuable addition to help increase its wealth and ensure geopolitical balance between East and West, starting from the Mediterranean region and the north-east of Italy. The development of European macro-regions, from the Adriatic and Ionian region, which will include Italy, will quickly bring Croatia into the heart of European programmes and policies.
in writing. - (PL) Croatia's accession to the European Union is the subject of lively public debate. The country is an extremely attractive destination for European tourists, yet it also has problems to contend with. I would like to note that Croatia still faces many challenges and many state reforms, which should be carried out effectively so that the country can meet the EU's requirements as soon as possible.
An enlargement policy which facilitates the consolidation of democracy, particularly in the Balkan countries, should however also be in the interests of the European Union. The European Parliament should be positive in its assessment of the changes made in Croatia to date, since the country is demonstrating a great deal of willingness to resolve its internal problems. We must be open to new Member States. I hope that the pace of negotiations will make it possible for the Croatians to sign the Treaty of Accession during the Polish Presidency, since this country deserves to be a member of the European Union. Thank you.